id uilc cca_2015031711171007 number release date third party communication date of communication month dd yyyy from sent tuesday date am to cc bcc subject re need advice for foia on case you handled hi ------------- in this case the requestor is seeking i have been assigned to your question regarding the disclosure of third party settlements to a requestor in a foia case settlement documents for third parties in related transactions the requestor has not obtained the consent of the third parties the requestor has provided a letter in which he states that foia exemptions b and b are inapplicable to the settlement documents and cites the case of norwood v faa however the requestor fails to address sec_6103 and foia exemption b in conjunction with sec_6103 which is controlling in this case and which prohibits the disclosure of third party settlement documents based on the facts you have presented foia exemption exempts material specifically exempted from disclosure by statute other than u s c sec_552 provided that such statute a requires that the matters be withheld from the public in such a manner as to leave no discretion on the issue or b establishes particular criteria for withholding or refers to particular types of matters to be withheld u s c sec_552 sec_6103 of the internal_revenue_code which consists of detailed provisions that concern the disclosure of returns and return_information has been held to be a statute meeting the criteria of foia subsection b see 484_us_9 589_f2d_827 5th cir sec_6103 provides that returns and return_information are confidential and may only be disclosed as authorized by title_26 return_information is defined as any information received prepared collected etc by the irs with respect to a return or with respect to the determination of the existence or possible existence of liability under the code agreements similar agreements and any background information related to the agreement or request for the agreement sec_6103 the definition of return_information also includes closing id sec_6103 in this case it is our understanding that the requestor is seeking settlement documents unclear whether these are closing agreements or not entered into between the irs and third parties and the documents surrounding those settlements these documents if they are closing or similar agreements are return_information as defined in the code they are return_information as defined in sec_6103 if they are not they are still return_information as they were created by the irs as part of a determination of a taxpayer’s liability under the code and are therefore return_information under sec_6103 accordingly they may only be disclosed as authorized by the code unless the requestor has some covered relationship with the third parties partner in a partnership corporate officer etc then the requestor may only receive third party return_information if the third parties consent absent the consent the information is exempt from disclosure under foia exemption b in conjunction with sec_6103 thanks -------- ----------------- ------------ -------------- -------------------------------- ----------------------------
